Citation Nr: 0827632	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to enhanced Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).

2.  Entitlement to increased retroactive Dependency and 
Indemnity Compensation (DIC) payment rates.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran served on active duty from August 1951 July 1955.  
The veteran died in March 1997, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In September 2002, pursuant to an August 2002 Board decision, 
the RO issued a rating decision that granted service 
connection for the cause of the veteran's death and assigned 
an initial monetary award amount due to the appellant.  In a 
November 2002 letter, the appellant's attorney contended that 
the appellant was entitled to increased ('enhanced') 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1311(a)(2).  The RO denied the appellant's 
claim for enhanced DIC benefits under 38 U.S.C.A. § 1311 in a 
rating decision issued in November 2003.  The appellant has 
appealed that determination and she also contends that the 
monetary rates used by the RO to calculate the amount of her 
retroactive award of DIC benefits were incorrect.


FINDINGS OF FACT

1.  The veteran did not have a service connected disability 
which was rated totally disabling for at least 8 years prior 
to his death in March 1997.

2.  The appellant's claim for enhanced DIC benefits brought 
under the provisions of 38 U.S.C.A. § 1311(a)(2), was pending 
as of January 21, 2000, and December 2, 2005, but a 
previously applicable legal theory of "hypothetical" 
entitlement to benefits under 38 U.S.C.A. § 1311(a)(2) is not 
applicable and the provisions of 38 C.F.R. § 3.10(f)(3) must 
be applied to this case, as those provisions are analogous to 
provisions under 38 C.F.R. § 3.22, which implement 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, and 
38 C.F.R. § 3.22 has recently been found to have no unlawful 
retroactive effect pursuant to the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

3.  The appellant was paid past due DIC benefits according to 
the monthly entitlement amounts specified by statute with a 
progressive calculation according to statute beginning on 
April 1, 1997.


CONCLUSIONS OF LAW

1.  The veteran died of a service connected disease.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.312 (2007).

2.  The appellant has no legal entitlement to enhanced DIC 
benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).  
38 U.S.C.A. § 1311(a)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.10(f)(3) (2007); Sabonis v. Brown, 6 Vet. App. 426 
(1994); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

3.  Entitlement to additional retroactive compensation 
payment based on the award of DIC is not authorized as a 
matter of law.  38 U.S.C.A. §§ 1303, 1304, 1310, 1311 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.21 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
VCAA is not applicable in cases such as this one, where 
further assistance would not aid the appellant in 
substantiating her claims.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

With respect to the appellant's claim of entitlement to 
increased DIC under to the provisions of 38 U.S.C.A. § 1131, 
as well as her claim of an increased retroactive award, the 
Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  These matters involve an 
inquiry based upon the evidence of record prior to the 
veteran's death and not based upon the development of new 
evidence, although such development was undertaken in this 
case.  As there is no dispute as to the underlying facts of 
this case, and as the Board has denied the claims as a matter 
of law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

In this case, neither VCAA notice nor the VCAA duty to assist 
applies because the issues presented are solely ones of 
statutory interpretation and the claims are barred as a 
matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Indeed, this 
case involves the issue of calculation of VA compensation 
benefits and the pertinent facts are not in dispute.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (holding that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims for increased DIC 
benefits, whether pursuant to 38 U.S.C.A. § 1311(a)(2) or on 
a retroactive basis.  38 U.S.C.A. §§ 5102, 5103 and 5103A; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Moreover, neither the appellant nor her 
attorney has indicated that she has any additional evidence 
to offer or identify in support of either claim.  
Accordingly, it is not prejudicial for the Board to decide 
the issues on appeal without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  38 U.S.C. § 1311 claim

In this case, the appellant and her attorney argue that the 
appellant is entitled to additional monthly DIC benefit under 
the provisions of 38 U.S.C. § 1311(a)(2).  However, as will 
be explained below, the Board concludes that a recent 
decision of the Federal Circuit governs the outcome of this 
case and that that decision has rendered a previously 
applicable legal theory of "hypothetical" entitlement to 
benefits under 38 U.S.C.A. § 1311(a)(2) inapplicable in cases 
such as this one.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008).  Instead, the provisions of 38 C.F.R. 
§ 3.10(f)(3) must be applied to this case, as those 
provisions are analogous to provisions under 38 C.F.R. 
§ 3.22, which implement entitlement to DIC benefits under 
38 U.S.C. § 1318, and the Federal Circuit has found that 
38 C.F.R. § 3.22 has no unlawful retroactive effect, and 
should be applied to cases that were pending prior to January 
21, 2000, when amendments to 38 C.F.R. § 3.22 were made which 
eliminated a judicial interpretation of the prior version of 
38 C.F.R. § 3.22 by the United States Court of Appeals for 
Veterans Claims (Court) that allowed for a theory of 
"hypothetical" entitlement to DIC benefits under 38 U.S.C. 
§ 1318.

Dependency indemnity and compensation (DIC) is payable to a 
veteran's surviving spouse, when the veteran dies from a 
service connected disability.  38 U.S.C. § 1310; 38 C.F.R. 
§ 3.5(a).  VA will pay an increased amount of, or "enhanced", 
DIC benefits to the surviving spouse of a deceased veteran 
who, at the time of death, was in receipt of or entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only the 
period in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C. § 1311(a)(2).

When a veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

On January 21, 2000, section 3.22--which implements a 
statutory provision similar to section 1311(a)(2), i.e., 
38 U.S.C.A. § 1318, which governs entitlement to DIC benefits 
for surviving spouses of veterans who were "entitled to 
receive" compensation for service-connected disability that 
was rated as totally disabling for a continuous period of at 
least ten years prior to death--was amended to define the 
statutory term "entitled to receive" so as to exclude 
"hypothetical" entitlement to DIC benefits previously 
recognized by the Court.

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 U.S.C. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), section 20.1106, as it was written at the time of the 
Hix decision, permitted VA to consider whether the veteran, 
although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless "hypothetically" entitled to 
receive such compensation based upon a de novo review of the 
evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C. § 1311(a)(2).

In December 2000, the VA General Counsel issued a 
precedential opinion which found that the Federal Circuit's 
language in the Hix opinion regarding consideration of new 
evidence presented by the surviving spouse was obiter dictum 
(i.e., words of an opinion entirely unnecessary for the 
decision of the case) and not binding precedent as to claims 
for DIC under 38 U.S.C. § 1311(a)(2) because the specific 
holding of the Federal Circuit was to affirm the Court's 
earlier decision in Hix authorizing consideration of 
entitlement to additional DIC benefits on a "hypothetical" 
theory.  See VAOPGCPREC 9-2000.  The Federal Circuit's 
statement, at the very end of its opinion, mentioning 
consideration of any new evidence submitted, conflicted with 
earlier holdings by the Court in decisions indicating that 
hypothetical entitlement exists when the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death" show that the veteran was entitled to a total 
disability rating for the specified period prior to death.  
See Green v. Brown, 10 Vet. App. 111, 118 (1997); Cole v. 
West, 13 Vet. App. 268, 274 (1999).  The General Counsel 
concluded that the Federal Circuit's decision in Hix did not 
require VA to accept and consider evidence submitted after a 
veteran's death and offered to establish, under 38 U.S.C. 
§ 1311(a)(2), that the veteran was "entitled to receive" 
compensation from VA during his lifetime for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, 
and ordered VA to issue regulations to either remove or 
explain the apparent inconsistency.  As noted above, both 
statutory provisions authorize payment of certain DIC 
benefits to survivors of veterans who were, at the time of 
death, "entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C. § 1318(b) as providing that the 
question of whether the veteran was "entitled to receive" 
such benefits would be governed by VA decisions during the 
veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The Federal Circuit directed 
VA to conduct rulemaking to either revise one of its 
regulations to harmonize its interpretation of the statutes 
or to explain the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 
38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), viewed 
together, clearly evinced Congress's intent to authorize DIC 
only in cases where the veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 U.S.C. § 1318, decisions under 
38 U.S.C. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C. § 1318 or 
38 U.S.C. § 1311 must be based on the determinations made 
during the veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de novo 
posthumous determinations as to whether the veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C. § 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.  The VA's interpretation was 
confirmed by the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) in which it was held 
that VA should also continue to process claims for survivor 
benefits that would be rejected because they were based on 
the filing of new claims after the veteran's death, since the 
Federal Circuit found that the Department's interpretation of 
the statute as barring such claims was permissible and 
reasonable.  Thus, it appeared that hypothetical entitlement 
was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, 
but that prior to that time, the amended 38 C.F.R. § 3.22 
could not be retroactively applied.  That decision was 
appealed to the Federal Circuit.  In Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Cir. 2008), the Federal Circuit reversed the 
decision of the Court, holding that the application of 
amended section 3.22 to the appellee's claim did not create 
an unlawful retroactive effect because it did not 
retrospectively diminish any of her rights to benefits.  
Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as 
amended in 2000, did not have an unlawful retroactive effect 
and may be applied to claims for DIC benefits filed by 
survivors before the amendment took effect.

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriquez governs the 
outcome in this case as well.  38 C.F.R. § 3.10(f)(3); 70 
Fed. Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement may not be 
considered by the Board.  See Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008).

In this case, based on the determination made during the 
veteran's lifetime, a rating decision dated in September 
1992, (the only one issued prior to his death), non-service-
connected pension was granted, effective in December 1991.  
Service connection was not in effect for any condition during 
the veteran's lifetime.

Thus, at the time of the veteran's death in March 1997, the 
veteran was not in fact in receipt of a 100 percent rating 
for service connected disability for eight continuous years 
prior to his death.  At this point, neither the appellant nor 
her attorney has asserted that the September 1992 rating 
decision contained clear and unmistakable error (CUE), nor 
does a review of the evidence support such a finding.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, as the veteran did not have a 
service connected disability which was rated totally 
disabling for at least eight years prior to his death, the 
Board finds that entitlement to additional monthly DIC 
pursuant to 38 U.S.C. § 1311(a)(2) is not warranted.  
38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(f)(3).  In this 
case, the appellant has failed to state a claim for which 
relief can be granted.  Accordingly her appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Monetary rates for the retroactive DIC award

The appellant was granted DIC benefits under 38 U.S.C.A. 
§ 1311, via a rating decision of September 2002.  In a letter 
dated September 25, 2002, the RO informed the appellant of 
the monetary amount of her DIC benefit.  This letter shows 
that the appellant's past due award beginning April 1, 1997 
was calculated based on the statutory monthly rates payable 
each year increasing progressively from April 1997 to 
December 2001 based on yearly legislative increases.

The appellant argues through her attorney that she is 
entitled to DIC compensation based on the statutory monthly 
rates that were effective as of December 1, 2001.  That is, 
she argues that the rates in effect in December 2001 should 
be applied to all periods from April 1997 to December 2001.

38 U.S.C.A. § 1303(a) mandates cost-of-living adjustment be 
made to VA DIC benefits until the year 2011 and these 
adjustments are tied to increases in Social Security 
benefits.  According to 38 C.F.R. § 3.21, the rates of 
compensation are published in tabular form in Appendix B of 
the Veterans Benefits Administration Manual M21-1 and are to 
be given the same force and effect as if published in the 
Code of Regulations (CFR) at Title 38.  

The monetary rates for DIC benefits for a surviving spouse 
listed in Appendix B of the Veterans Benefits Administration 
Manual M21-1 are in accordance with 38 U.S.C. § 1331(a)(1).  
38 U.S.C.A. § 1311(a)(1) provides that monthly DIC 
compensation for a surviving spouse shall be at the rate of 
$833 prior to December 1, 1997; $850 from December 1, 1997 to 
November 30, 1998; $861 from December 1, 1998 to November 30, 
1999; $881 from December 1, 1999 to November 30, 2000; $911 
from December 1, 2000 to November 30, 2001; and, $935 
effective December 1, 2001.

In the present case, the amounts of the appellant's 
retroactive DIC benefits were designated for each month 
exactly as mandated by law.  At each revision of the statute, 
the RO determined a revised monthly entitlement amount.  For 
the purpose of this appeal, this same procedure has been in 
effect from at least April 1997 until the present.  That is, 
each year, Congress mandates the monthly amounts that VA will 
pay to a surviving spouse, as well as the date the new amount 
goes into effect.  These changes are reflected at 38 U.S.C.A. 
§ 1311.  The Secretary has no discretion as to either the 
amount to be paid, or the date any increase in payments 
becomes effective.

The appellant claims that she is entitled to the dollar rate 
of DIC benefits in effect on December 1, 2001 for the full 
period covered by the retroactive award.  This argument is 
devoid of merit and has no basis in statute or established 
case law.  The Board notes that a similar argument was 
specifically considered and completely rejected by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) which held that such an argument "would be 
tantamount to reading the statute's incorporation of an 
explicit dollar amount as a waiver of sovereign immunity and 
as an expression of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] in real, 
rather than nominal, dollars."  Sandstrom v. Principi, 358 
F.3d 1376, 1380 (Fed. Cir. 2004).  In Matthews v. Nicholson, 
456 F.3d 1377 (Fed. Cir. 2006), the Federal Circuit held that 
the precedent in Sandstrom applied to retroactive 
compensation benefits resulting from a grant of an original 
claim.

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran's attorney in the Sandstrom case argued that VA 
had erroneously calculated the rate of the veteran's 
retroactive benefits during the time period in question (from 
1969 to 1996) by applying the monthly rate in effect for 
1969, then increasing the monthly amount due by the amount 
authorized by statute during that time period.  He asserted 
that the amount should have been calculated according to the 
1996 rate, so that the 1996 correction would have had the 
"same effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case falls squarely within the 
Federal Circuit's holdings in Sandstrom and Matthews.  

The appellant, through her attorney, argues for a benefit 
that is not permitted by law.  The appellant's attorney has 
cited no authority to support his contentions other than his 
own interpretation of the statute.  There is no legal merit 
to his argument and the appellant's claim must, consequently, 
be denied.  

The Board observes that it is bound by the laws enacted by 
Congress, VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).  In this case, it is 
evident that the law enacted by Congress provides no basis to 
award the appellant the increased retroactive benefit she 
seeks.  Here, it is the law and not the evidence which is 
dispositive of the appellant's claim.  See Florintino v. 
Brown, 7 Vet. App. (1995); Talon v. Brown, 999 F.2d 514 (Fed. 
Cir. 1993).  

In this case, it is the law and not the evidence which is 
dispositive of the appellant's claim.  As the veteran's 
surviving spouse, a higher rate of DIC than that sanctioned 
under appendix B of Manual M21-1 may not be paid to the 
appellant for any period.  Consequently, the appeal is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to increased or "enhanced" DIC pursuant to 
38 U.S.C.A. § 1311(a)(2) is denied. 

Entitlement to an increase beyond the statutorily set dollar 
rate of Dependency and Indemnity Compensation (DIC) for the 
period from April 1, 1997 onward is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


